Citation Nr: 0325099	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-27 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for dyshydrotic eczema 
of the hands and feet.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On July 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate service department and 
request a copy of the veteran's service personnel 
records and his DD-214 for service from December 
1969 to December 1971.

2.  Have the veteran identify all medical health 
care providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD and skin 
disabilities.  After obtaining any necessary 
authorization of medical releases, obtain legible 
copies of the veteran's complete treatment reports 
from all sources identified whose records have not 
previously been associated with the claims file.

3.  Arrange with the appropriate VA medical 
facility to schedule the veteran for a VA special 
psychiatric examination to determine if he has 
PTSD.  The claims file and a separate copy of this 
remand must be made available to and reviewed by 
the examiner prior and pursuant to conduction and 
completion of the examination.  The examiner must 
annotate the examination report(s) that the claims 
file was in fact made available for review in 
conjunction with the examination.  Any necessary 
special studies or tests should be done.  The 
examiner should explain his/her reasons for 
concluding that the veteran does or does not have 
PTSD.  If the veteran has PTSD, the examiner should 
explain his reasons for linking it to a specific 
stressor.

4.  Arrange with the appropriate VA medical 
facility to schedule the veteran for a VA special 
dermatological examination to determine the nature, 
severity, and etiology of any current skin 
disorder(s) of the hands and feet, particularly 
with respect to dyshydrotic eczema of the ands and 
feet.  The claims file and a separate copy of this 
development memo must be made available to and 
reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  The 
examiner must annotate the examination report that 
the claims file was in fact made available in 
conjunction with the examination.  All indicated 
tests and studies should be performed and all 
findings should be reported in detail.  

The examiner is requested to express an opinion as 
to whether it is as likely as not that any current 
skin disorder, other than the already service-
connected tinea pedis of the feet,  had its origin 
inservice, or if pre-existing service, was 
aggravated thereby.  Any opinions expressed by the 
examiner must be accompanied by a complete detailed 
rationale.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





